Citation Nr: 1532830	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  10-46 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the residuals of a left knee injury with arthritis.  

2.  Entitlement to a rating in excess of 20 percent for chondromalacia of the right knee with arthritis.  

3.  Entitlement to a total rating due to individual unemployability caused by service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to March 1979.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an RO rating decision issued in January 2009.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The evidence such as a VA outpatient treatment reports, dated in June and July 2010, and a May 2012 report from N. F., M.D., show that the Veteran receives benefits from the Social Security Administration.  However, his Social Security records have not been associated with the claims folder.  

In his May 2012 report, Dr. F. noted that from 1984 to 2006, the Veteran had been employed as a licensed practical nurse.  The Veteran suggested that he had left his last job as a nurse due to knee pain.  The Veteran's employment records have not been associated with the claims folder.  

Inasmuch as there may be outstanding evidence in this case, the case is REMANDED to the AOJ for the following actions:

1.  The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for a disorder in either knee since 2007.  .  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's treatment WHICH ARE NOT CURRENTLY ON FILE.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, consultation reports, reports of radiographic studies, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2014).

2.  The AOJ must ask the Social Security Administration for records associated with the Veteran's award of Social Security benefits.  Such records should include, but are not limited, a copy of the original award letter, a document reflecting the primary and secondary disabilities for which the Veteran receives Social Security benefits, the medical records associated with the grant of Social Security benefits, and any Administrative Law Judge decisions associated with those benefits.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain the Veteran's Social Security records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

3.  The AOJ must ask the Veteran for the name and address of the employers for whom he has worked since 2005.  The Veteran must also identify the dates of his employment.  Such records must include, but are not limited to, attendance records and the reasons for any absences, medical records, job descriptions; reports of job training; reports of job performance; reports of duty limitations or job changes and the reasons for such limitations or changes; reports of workman's compensation claims or claims for other disability benefits; reports of vocational rehabilitation or job retraining; counseling statements; reports of union involvement; and reports of termination and any associated severance pay.  In particular, the AOJ must request the Veteran's employment records from the employer for whom he stopped working in 2006.  

If the employer/former employers do not have such documents, request that the employer/former employers provide a statement on business letterhead stationary addressing the foregoing concerns.  

Failures to respond or negative replies to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any entity associated with the federal government must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought.  

If records of the Veteran's employment with an entity not associated with the federal government are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(e).

4.  When the actions in parts 1, 2, and 3 have been completed, the AOJ must undertake any other indicated development.  Then the AOJ must readjudicate the issues of entitlement to increased ratings for the Veteran's right and left knee disabilities and entitlement to a TDIU. 

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

